August 20, 2015




                                 JUDGMENT

                 The Fourteenth Court of Appeals
                     TRACEY LYNN FREEZIA, Appellant

NO. 14-14-00174-CV                          V.

IS STORAGE VENTURE, LLC, JLE INVESTORS, INC. D/B/A ASSOCIATED
    MORTGAGE INVESTORS, POST OAK BANK, N.A., AND JAMES L.
                      EMERSON, Appellees
               ________________________________

      This cause, an appeal from the summary judgments in favor of appellees
JLE Investors, Inc. d/b/a Associated Mortgage Investors and James L. Emerson,
signed August 9, 2013, and appellees IS Storage Venture, LLC and Post Oak Bank,
signed October 4, 2013, was heard on the transcript of the record.

      We have inspected the record and find the trial court erred in granting IS
Storage and Post Oak Bank’s no-evidence motion for summary judgment. We
therefore order that the October 4, 2013 summary judgment in favor of IS Storage
and Post Oak Bank is REVERSED and REMANDED for proceedings in
accordance with this court’s opinion.

      Further, we find no error in the August 9, 2013 summary judgment in favor
of JLE and Emerson and order it AFFIRMED.

     We order appellant Tracey Lynn Freezia and appellees IS Storage and Post
Oak Bank, jointly and severally, to pay all costs incurred in this appeal.

      We further order this decision certified below for observance.